Citation Nr: 1025296	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for splenectomy, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active service from November 1963 to November 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.   

In January 2010, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The Veteran's splenectomy has not resulted in complications 
such as systemic infections with encapsulated bacteria. 

2.  The Veteran's splenectomy is not manifested by a platelet 
count between 20,000 and 70,000; there is no bleeding and there 
is no requirement of treatment with medication and transfusions.   


CONCLUSION OF LAW

The criteria for an increased evaluation for splenectomy, 
currently evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.117, 
Diagnostic Codes 7705, 7706 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  
Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records, and private 
medical records.  A VA examination was obtained to evaluate the 
Veteran's disability. See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case is more than adequate.  The examiner evaluated the Veteran 
and the claims file was reviewed.  The examination provided an 
adequate basis for rating the Veteran's disorder.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The examination in this case is 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2009). 

Thus, no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A.  § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v.  Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The present appeal involves the Veteran's claim that the severity 
of his service-connected splenectomy warrants a higher disability 
rating.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.  § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Veteran seeks an increased evaluation for his service-
connected splenectomy.  The RO has rated his disorder under DC 
7706.  Although a 20 percent rating is the maximum available 
under DC 7706, the Veteran's splenectomy is rated as 30 percent 
disabling under that Code.  The original 30 percent rating was 
assigned for the splenectomy under DC 7706 in May 1994.   Since 
it was initially assigned, the evaluation for the Veteran's 
service-connected disability under the diagnostic code has 
changed.  Under the rating criteria in effect prior to September 
1995, a 30 percent evaluation was assigned for the removal of the 
spleen to include complications.  Under the current rating 
criteria, a maximum rating of 20 percent is provided for a 
splenectomy.  A note in connection with this diagnostic code 
provides that complications such as systematic infections with 
encapsulated bacteria are to be rated separately.  38 C.F.R. § 
4.117, Diagnostic Code 7706. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claim and what the  evidence in the 
claims file shows, or fails to show, with  respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).

The Board has reviewed the VA outpatient treatment records in the 
file.  In this regard, VA outpatient treatment records dated from 
2002 to 2010 show no complaints or findings attributable to the 
Veteran's splenectomy.  

The Veteran was examined by VA in January 2003.  He had a history 
of a splenectomy in 1965 following a motor vehicle accident and 
had a blood transfusion at that point.  He complained of loss of 
strength.  There was no history of bone marrow transplant or 
suppressive therapies.  The Veteran reported that his only 
treatment involving his blood system was removal of the spleen in 
1965 and the blood transfusion.  The pertinent diagnosis was 
status post splenectomy in 1965.  

The Veteran was examined by VA in October 2004.  The Veteran 
stated that he had no problem with sickle cell disease, and there 
was no history of recurrent infections, or transfusions, 
philobotomy, bone marrow transplant or myelo-suppressant therapy.  
He had no symptoms of end organ disease and no disease activity.  
His current treatment for his splenectomy was to get a Pneumovax 
every five years.  The diagnosis was, splenectomy during service; 
he does not have any significant symptoms of post-splenectomy 
syndrome.  It was noted that the platelet counts have always been 
within the normal range and his last hemoglobin test was 
basically normal.  It was stated that he has had no significant 
infections since his splenectomy and no significant secondary 
conditions associated with his splenectomy.  

Private records show finds of low platelet count in November 
2007.  The count was noted to be 70,000.  

The Veteran was examined by VA in February 2010.  The claims file 
was reviewed.  It was noted that his course since the onset of 
the splenectomy was stable.  He had no current treatment.  The 
examiner stated that there were no residuals of the splenectomy.  
There was no bleeding, recurrent infections or other end organ 
pathology.  His platelet value was 195,000.  The diagnosis was, 
status post splenectomy, in remission.  It was also noted that 
the Veteran had an asymptomatic surgical scar 19cm. long and 0.5 
cm wide.  It was noted in the last 45 years the Veteran had no 
history of recurrent infections at all.  The examiner stated that 
since the majority of infections in splenectomized patients occur 
during the first 5 years post surgery, the absence of any serious 
infections over the 45 years following splenectomy would indicate 
that the Veteran is no longer at risk for infection.  

In this case, the Veteran's splenectomy has been assigned a 30 
percent evaluation, which is in excess of the maximum evaluation 
provided for this disability under DC 7706.  38 C.F.R. § 4.117, 
Diagnostic Code 7706.  Moreover, as noted above, a review of the 
record fails to reveal that the Veteran currently has any 
complications such as systematic infections with encapsulated 
bacteria.  Therefore, a rating in excess of 30 percent is not 
warranted under DC 7706.  There is simply no medical evidence of 
any complications which warrant separate rating.   Accordingly, a 
higher rating splenectomy under DC 7706 is not warranted.  38 
C.F.R.  § 4.117, Diagnostic Code 7706.   

The Board has considered if the Veteran may be afforded a higher 
rating under DC 7705.  Under DC 7705, the next higher rating of 
70 percent is warranted where the evidence shows a platelet count 
between 20,000 and 70,000, not requiring treatment, without 
bleeding.   A 100 percent rating requires a platelet count of 
less than 20,000, with active bleeding, requiring treatment with 
medication and transfusions. 

Here, the evidence shows the Veteran's platelet count is not 
within 20,000 and 70,000.  On VA examination in October 2004, it 
was noted that the platelet counts have always been within the 
normal range.  Private records show platelet count in November 
2007to be 70,000.  On VA examination in February 2010 his 
platelet value was 195,000.  Additionally there is no showing of 
active bleeding requiring treatment with medication and 
transfusions.  

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentage 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Additionally, a separate, compensable evaluation could be 
warranted for a scar that is the residual of the surgical 
splenectomy.  But, again, the required manifestations are not 
present.  To warrant a compensable evaluation, the scar must be 
of an area of 144 square inches (929 square centimeters) or 
greater under Diagnostic Code 7802; or unstable, involving 
frequent loss of covering of skin over the scar under Diagnostic 
Code 7803; or superficial and painful on examination under 
Diagnostic Code 7804; or cause limitation of motion of the 
affected part under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 
(2009).  The VA examination in February 2010 described the 
Veteran's abdominal scar as an asymptomatic surgical scar 19cm. 
long and 0.5 cm wide.  No limitation of motion attributable to 
the scar was observed.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's splenectomy does not warrant a rating in excess of 30 
percent.  While the requirements of Hart have been considered, 
the evidence of record shows that the Veteran's splenectomy has 
not warranted a rating higher than 30 percent at any point in the 
appeal period.  The Board has considered the application of other 
diagnostic codes in order to afford the Veteran a higher rating 
but does not find any raised by the medical evidence.  The Board 
has also considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for increased rating for must be 
denied.

Extra-Schedular Considerations

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment, and such impairment is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

In adjudicating the current appeal for an increased rating the 
Board has also not overlooked the Court's recent holding in Rice 
v. Shinseki, 2 Vet. App. 447 (2009), (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has never claimed that his 
service connected splenectomy prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets the 
criteria for a TDIU.




ORDER

An increased evaluation for splenectomy beyond 30 percent is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


